UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4928


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LEON FRED COLLINS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:10-cr-00066-RJC-1)


Submitted:   May 31, 2012                 Decided:   June 11, 2012


Before KEENAN, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henderson Hill, Executor Director, Ross Richardson, Assistant
Federal Defender, Elizabeth Blackwood, Research & Writing
Attorney, Charlotte, North Carolina, for Appellant.      Anne M.
Tompkins, United States Attorney, Melissa L. Rikard, Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Leon Fred Collins pleaded guilty to armed bank robbery

in    violation      of     18       U.S.C.    § 2113(a),         (d)    (2006),       and   was

sentenced      as    a     career       offender       to    a    term    of     210    months’

imprisonment.            See     U.S.    Sentencing         Guidelines        Manual     § 4B1.1

(2010)(Career        Offender           Guideline).               Collins       appeals      his

sentence, alleging both procedural and substantive error.                                      We

affirm.

            At      his     sentencing         hearing,       Collins       argued      that    a

variance     below         the       Career    Offender           Guidelines      range        was

appropriate because the Career Offender Guideline was developed

in a flawed manner, unlike other Guidelines, and was unlikely to

produce a sentence that achieved the objectives of 18 U.S.C.

§ 3553(a) (2006).           The district court declined to vary downward.

            We      review       a    sentence       under    a    deferential         abuse-of-

discretion standard, which requires consideration of both the

procedural           and             substantive            reasonableness              of      a

sentence.      Gall v. United States, 552 U.S. 38, 41, 51 (2007).

Collins    first     maintains          that   the     district         court    procedurally

erred by (1) treating the Career Offender Guideline as mandatory

and failing to appreciate that the court had the authority to

vary below the Career Offender Guidelines range, (2) applying

the   Career     Offender            Guideline       mechanically        in     the    apparent

belief that a sentence within the range carried a presumption of

                                                 2
reasonableness, and (3) failing to provide a rationale for the

sentence      by   giving      an    individualized            assessment       of     Collins’

particular case.           See United States v. Carter, 564 F.3d 328-330

(4th Cir. 2009) (explaining need for individualized rationale to

facilitate appellate review).

              None of Collins’s claims are supported by the record.

The    district       court    acknowledged            the    advisory     nature       of    the

Guidelines and addressed Collins’ argument for a variance, if

briefly.        The    district          court   further       discussed        the    specific

facts    of     his    case        and    explained          that   Collins’      record       of

robberies, drug crime, failure to benefit from drug treatment,

and     violations       of    probation         and       supervised      release       argued

against a more lenient sentence.                       We conclude that Collins has

not shown procedural error.

              If    there     is     no     procedural         error,      we    review       the

substantive        reasonableness          of    the    sentence     by    examining          “the

totality      of   the     circumstances         to     see    whether     the    sentencing

court abused its discretion in concluding that the sentence it

chose satisfied the standards set forth in § 3553(a).”                                   United

States v. Mendoza-Mendoza, 597 F.3d 212, 216 (4th Cir. 2010).

This    Court      treats     a     sentence         within     a   properly      calculated

Guidelines         range      as     presumptively             reasonable.              Id.     at

217;    United     States     v.     Wallace,        515     F.3d   327,   334        (4th    Cir.

2008).

                                                 3
            Collins    contends        that     the    district         court          did   not

seriously     consider      his      argument     that          the    Career          Offender

Guideline is flawed because it is not based on empirical data.

Relying on Kimbrough v. United States, 552 U.S. 85, 108 (2007)

(approving deviation from advisory Guidelines range for crack

cocaine offenses), Collins argues that, in deciding whether to

depart or vary below a properly calculated Guidelines range, the

district     court    may     vary     from     the       range       based       on    policy

considerations.       However, although “a sentencing court may be

entitled to consider policy decisions underlying the Guidelines,

it is under no obligation to do so.”                      United States v. Rivera-

Santana, 668 F.3d 95, 101 (4th Cir. 2012) (internal citation

omitted).      Kimbrough       does     not     require         appellate         courts     to

disagree     with    the    policy     underlying          a     Guideline.              United

States v. Talamantes, 620 F.3d 901, 902 (8th Cir. 2010) (per

curiam).     While “district courts certainly may disagree with the

Guidelines     for    policy      reasons       and       may     adjust      a        sentence

accordingly[,] . . . if they do not, [appellate courts] will not

second-guess    their       decisions     under       a    more       lenient          standard

simply    because    the    particular        Guideline         is    not     empirically-

based.”     United States v. Mondragon-Santiago, 564 F.3d 357, 367

(5th Cir. 2009).           We conclude that the district court did not

abuse its discretion when it declined to vary below the Career

Offender Guidelines range.

                                          4
           We therefore affirm the district court’s judgment.       We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

Court and argument would not aid the decisional process.



                                                              AFFIRMED




                                    5